[SECURITY BENEFIT LIFE INSURANCE COMPANY LOGO] One Security Benefit Place · Topeka, Kansas 66636-0001 800.888.2461 · SecurityBenefit.com June 12, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Capital Portfolios, Inc. June 6, 2013 American Century Investment Trust June 6, 2013 Ariel Investment Trust May 17, 2013 Baron Investment Funds Trust May 22, 2013 BlackRock Funds June 4, 2013 Goldman Sachs Trust May 31, 2013 Ivy Funds June 7, 2013 Securities and Exchange Commission June 12, 2013 Page two Underlying Management Investment Company CIK Number Date(s) Filed Janus Investment Fund May 30, 2013 Northern Funds June 6, 2013 Oppenheimer Discovery Fund May 29, 2013 Oppenheimer Global Fund May 29, 2013 PIMCO Funds June 4, 2013 Pioneer Strategic Income Fund May 30, 2013 Prudential Jennison Small Company Fund, Inc. May 31, 2013 RidgeWorth Funds June 7, 2013 Rydex Series Funds June 6, 2013 Security Equity Fund June 6, 2013 Security Income Fund June 6, 2013 Security Large Cap Value Fund June 6, 2013 Security Mid Cap Growth Fund June 6, 2013 Wells Fargo Funds Trust May 29, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
